EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald Prettyman on March 23, 2021.

The application has been amended as follows: 
	Claims 1 and 14 are amended as seen below.
	Claim 12 is canceled.
	The amendments are made to the set of claims filed on March 10, 2021.

--  1.	An off-road vision system comprising:
a takeup module configured for attachment to goggles, the takeup module comprising a takeup spool compartment configured to hold a takeup spool to takeup a transparent film, the takeup module further comprising a transparent takeup spool window on top of the takeup module and configured to provide a view of the takeup spool,
a rollout module configured for attachment to the goggles, the rollout module comprising a rollout spool compartment configured to hold a rollout spool to rollout the transparent film, the rollout module further comprising a transparent rollout spool 
the takeup module further comprising a transparent takeup film window laterally attached to the takeup spool compartment, wherein the transparent takeup film window is configured to provide a travel path for the transparent film and is further configured to provide a user of the googles with [[and]] a view of and through the transparent film prior to the transparent film entering the takeup spool compartment, the takeup module further comprising [[and]] a takeup goggle pad located exterior to the takeup film window to absorb activity vibration and to mitigate movement of the takeup module,
the rollout module further comprising a transparent rollout film window laterally attached to the rollout spool compartment, wherein the transparent rollout film window is configured to provide a travel path for the transparent film and is further configured to provide the user of the googles with [[and]] a view of and through the transparent film prior to the transparent film entering the rollout spool compartment, the rollout module further comprising [[and]] a rollout goggle pad located exterior to the rollout film window to absorb activity vibration and to mitigate movement of the rollout module,
the takeup module further comprising a motor within the takeup module, and
a takeup receiver configured to receive a wireless signal to control the motor within the takeup module.


, wherein [[with]] the at least one takeup spool gear is coupled to a motor gearbox.  --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches an off-road vision system having, in combination with other limitations: a takeup module configured for attachment to goggles, the takeup module having a takeup spool compartment configured to hold a takeup spool to takeup a transparent film, a transparent takeup spool window on top of the takeup module and configured to provide a view of the takeup spool, and a transparent takeup film window laterally attached to the takeup spool compartment and configured to provide a user of the goggles with a view of and through the transparent film prior to the transparent film entering the takeup spool compartment; and a rollout module configured for attachment to the goggles, the rollout module having a rollout spool compartment configured to hold a rollout spool, a transparent rollout spool window on top of the rollout module and configured to provide a view of the rollout spool, and a transparent rollout film window laterally attached to the rollout spool compartment and configured to provide the user of the goggles with a view of and through the transparent film prior to the transparent film entering the rollout spool compartment.
The closest prior art of record is Wilson (US Patent No. 6,047,412) in view of Park (US PG Pub 2012/0023647), as discussed in the Non-Final Rejection mailed on August 4, 2020. Wilson and Park together teach all of the claim limitations except for the takeup module including a transparent takeup spool window on top of the takeup module and configured to 
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the off-road vision system together taught by Wilson and Park to have the four distinct transparent windows as claimed, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-5, 13, and 14 are allowed over the prior art of record.
REJOINDER
Claims 1, 3-5, 13, and 14 are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on March 3, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Inventions I and II is withdrawn. In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732